Case 2:20-cv-00112-WSS-PLD Document 20 Filed 08/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JAMES R. CAMP,
Plaintiff, Civil Action No. 2:20-cv-112
Vv. Hon. William S. Stickman IV
Hon. Patricia L. Dodge
WARDEN ORLANDO HARPER, CAPTAIN
HUNGERMAN, and MR. ERICH,

Defendants.

 

 

ORDER OF COURT

Pro se Plaintiff James R. Camp filed this action against Defendants purportedly raising
claims under 42 U.S.C. § 1983. (ECF No. 10). Plaintiff then filed a “Motion Habeas Corpus”
(ECF No. 13) regarding his extradition and he requested that he be released from custody and the
Court dismiss all charges pending against him in both Pennsylvania and Florida. Magistrate
Judge Patricia L. Dodge dismissed Plaintiff's motion for habeas corpus without prejudice for him
to proceed in the judicial district in which he is presently detained. (ECF No. 16). Thereafter,
Magistrate Judge Dodge issued a Report and Recommendation recommending that the Court
dismiss Plaintiffs Complaint without prejudice with leave to amend and that his claim regarding
the alleged failure to extradite him be dismissed as moot. (ECF No. 18). Plaintiff was given the
opportunity to file objections by August 10, 2020, and he failed to do so.

After its independent de novo review of the record, the Court hereby ADOPTS
Magistrate Judge Dodge’s Report and Recommendation as its Opinion.

AND NOW, this [Fg of August 2020, IT IS HEREBY ORDERED that the

Complaint (ECF No. 10) is DISMISSED WITHOUT PREJUDICE with leave to amend as to
Case 2:20-cv-00112-WSS-PLD Document 20 Filed 08/19/20 Page 2 of 2

Plaintiff's claim regarding being improperly retaliated at the Allegheny County Jail. Plaintiff has
twenty (20) days to file an Amended Complaint alleging a sufficient factual basis, including to
whom his complaints were made, the manner and substance of his complaint, whether it
represented a formal grievance, whether he exhausted his administrative remedies and the
identity of the person(s) who retaliated against him by moving him into the cell in which he was
locked down. Plaintiff must also set forth forms of relief that are available in a 42 U.S.C. §
1983, which does not include release from custody. The Court would caution Plaintiff that his
Amended Complaint must be a new complete pleading and it should not incorporate or reference
his initial Complaint.

IT IS FURTHER ORDERED that Plaintiff's claims regarding the alleged failure to
extradite are DISMISSED AS MOOT. According to Plaintiff's own representations, he was
extradited to Florida in May of 2020. If Plaintiff wishes to challenge his extradition, he can seek

habeas corpus relief in the United States District Court for the Southern District of Florida.

BY THE COURT:

QW Se AahE
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 
